DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 03, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 7, 19 and 20 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Jodie Spade on Mar. 09, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 1 and 9:

Claim 1 (Currently Amended) A device, comprising: 
a display device disposed in a display casing of a device housing; 
a main battery disposed in the device housing; 
a supplemental battery comprising at least one battery pack and disposed within the display casing proximate to the display device, wherein the supplemental battery provides power to one or more components disposed in the display casing of the device housing, the one or more components not being associated with charging at  components, the main battery does not provide power to the one or more components, wherein the supplemental battery comprises a battery having a smaller battery capacity than the main battery and wherein the smaller battery capacity does not provide enough battery capacity to, by itself, power a full system of the device; 
a switching mechanism that switches a power provision designation for the one or more components from the supplemental battery to the main battery when a charge of the supplemental battery falls below a predetermined threshold; and 
a processor operatively coupled to the display device.

Claim 9 (Currently Amended) A device, comprising:
a display device disposed in a display casing of a display device housing;
a main battery disposed in a main device housing;
said display device housing and said main device housing being attached by one or more hinges;
a supplemental battery comprising at least one battery pack and disposed within the display casing proximate to the display device, wherein the supplemental battery provides power to one or more components disposed in the display casing of the display device housing, the one or more components not being associated with charging at least one of: the main battery and the supplemental battery, wherein when the supplemental battery provides power to the one or more components, the main battery does not provide power to the one or more components, wherein the 
a switching mechanism that switches a power provision designation for the one or more components from the supplemental battery to the main battery when a charge of the supplemental battery falls below a predetermined threshold; and
a processor disposed in the main device housing that is operatively coupled to the display device.

Allowable Subject Matter
3.	Claims 1-6 and 8-18 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-6 and 8 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a display device disposed in a display casing of a device housing; ……..a supplemental battery comprising at least one battery pack and disposed within the display casing proximate to the display device, wherein the supplemental battery provides power to one or more components disposed in the display casing of the device housing, the one or more components not being associated with charging at least one of: the main battery and the supplemental battery, wherein when the supplemental battery provides power to the one or more components, the main battery does not provide power to the one or more components, wherein the supplemental battery comprises a battery having a smaller battery capacity than the main battery and 

Claims 9-18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a display device disposed in a display casing of a display device housing;…….said display device housing and said main device housing being attached by one or more hinges; a supplemental battery comprising at least one battery pack and disposed within the display casing proximate to the display device, wherein the supplemental battery provides power to one or more components disposed in the display casing of the display device housing, the one or more components not being associated with charging at least one of: the main battery and the supplemental battery, wherein when the supplemental battery provides power to the one or more components, the main battery does not provide power to the one or more components, wherein the supplemental battery comprises a battery having a smaller battery capacity than the main battery and wherein the smaller battery capacity does not provide enough battery capacity to, by itself, power a full system of the device; a switching mechanism that switches a power provision designation for the one or more components from the supplemental battery to the main battery when a charge of the supplemental battery falls below a predetermined threshold…” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849